COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-13-00237-CV


C. GREGORY SHAMOUN,                                                APPELLANTS
INDIVIDUALLY, AND SHAMOUN &
NORMAN, LLP

                                         V.

CISCO SYSTEMS CAPITAL                                                 APPELLEE
CORPORATION


                                     ------------

          FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      Appellants filed a timely notice of appeal from the trial court’s April 12,

2013 “Final Order.” The trial court subsequently granted appellants’ motion for

new trial on July 24, 2013, while it still had plenary jurisdiction over the case.

See Tex. R. Civ. P. 329b(e).

      1
       See Tex. R. App. P. 47.4.
      On July 25, 2013, we informed the parties that it appeared the trial court’s

granting of the motion for new trial rendered this appeal moot and that the appeal

would be dismissed as moot unless, on or before August 5, 2013, any party

desiring to continue the appeal filed a response showing grounds for continuing

the appeal. Neither party filed a response.

      Therefore, on this court’s own motion, we dismiss the appeal as moot.

See Tex. R. App. P. 42.3(a), 43.2(f).

                                                  PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: August 22, 2013




                                    2